NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 DWAINE HINES,                                         Civil Action No.: 16-9474 (JLL)

                   Plaintiff,                                     OPINION

 V.


 VULCAN TOOLS COMPANY,

                  Defendant.


LINARES, Chief District Judge.

       This matter comes before the Court by way of Defendant Vulcan Tools Company’s Motion

for Summary Judgment pursuant to federal Rule of Civil Procedure 56 and Local Civil Rule 56.1.

(ECF No. 41). Plaintiff Dwaine Hines filed opposition and Defendant replied thereto. (ECF Nos.

44, 50). The Court decides this matter without oral argument pursuant to Federal Rule of Civil

Procedure 7$. for the reasons expressed below, the Court grants Defendant’s Motion.
                                            I.       BACKGROUND’

         Defendant is a manufacturing company for machine components located in New Jersey

and owned by Anton Heldmann and his son, Richard Heldmann. (Def.’s SMF                               ¶J   9—10). In or

around July 2011, Plaintiff interviewed with Anton Heldmann for a machinist position and

received an offer on the spot. (Def’s SMF             ¶   18—19). Plaintiff accepted the offer and began his

employment for Defendant that month at an hourly rate of $17 per hour. (Def.’s SMF                          ¶J   19, 21).

It is uncontested that Defendant employed “a diverse workforce,” including but not limited to other

African American employees besides Plaintiff. (Def.’s SMF                     ¶    11—12). One such example is

Fabian Foster, who is African American and works for Defendant as a manager. (Def.’s SMF                                ¶
13).

        Shortly before December 2015, Plaintiff had been earning $17.75 per hour and requested

a raise, but Defendant denied said request. (Def.’s SMf ¶J 23, 32). In or around December 2015,

Plaintiff filed a discrimination charge with the Equal Employment Opportunity Commission (“the

EEOC”). (Def.’s SMf          ¶   1). In filing said charge with the EEOC, Defendant checked the box

indicating that the basis of his allegations was national origin-based discrimination and added the

word “compensation,” but Plaintiff did not check the box indicating race-based discrimination.

(Id.; P1.’s SMF   ¶   1).


 This background is taken from the parties’ statements of material facts, pursuant to Local Civil Rule 56.1. (ECF
 No. 41-1, Defendant’s Rule 56.1 Statement of Material facts (“Def.’s SMF”); ECF No. 45, Plaintiffs Rule 56.1
 Statement of Material Facts (“P1. ‘s SMF”); ECf No. 50-3, Defendant’s Response to Plaintiffs Statement of Material
 facts). The Court notes that Plaintiff failed to file a responsive statement to Defendant’s Statement of Material
 Facts, and instead filed his own Statement of Material facts that does not specifically admit or deny each of
 Defendant’s factual statements. Though this does not conform with Local Civil Rule 56. 1, the Court finds that
 Plaintiffs error is not material to the determination of this motion, as Plaintiffs Statement almost identically mirrors
 Defendant’s Statement. Therefore, the Court can glean from the parties’ submissions the extent to which Plaintiff’
 opposes Defendant’s allegations and, if appropriate. may deem Defendant’s allegations admitted to the extent that
 Plaintiff did not address them. See Weit:ner v. Sanofi Pasteur Inc., 909 F.3d 604, 613 (3d Cir. 2018) (analyzing the
 substantially similar Local Civil Rule 56.1 of the Middle District of Pennsylvania and concluding that the District
 Court is best suited “to determine the extent of a party’s noncompliance with” its Local Civil Rule and the
 appropriate sanctions thereto). Accordingly, the Court shall cite only to “Def.’s SMF” and the relevant paragraph
 number to the extent that Plaintiff admits any material facts as stated by Defendant.

                                                          7
         In December 2015, Defendant had its annual winter shutdown for the entire month. (Def’s

 SMF   ¶ 24).   Pursuant to Defendant’s company policy, employees who have worked for five years

 or more are eligible for three weeks of paid vacation. (Def.’s SMF            ¶   25).   Several eligible

 employees used this vacation time during the winter shutdown. (Id.). However, Plaintiff had not

 accrued the requisite five years to be eligible for paid vacation during the winter shutdown in

December 2015. (Def.’s SMF         ¶   26). Instead, Defendant allowed its non-eligible employees,

including Plaintiff, to apply for unemployment benefits for the time they would be temporarily

laid off in December 2015. (Def’s SMf          ¶ 27).   Accordingly, Plaintiff applied for and obtained

unemployment benefits during the December 2015 winter shutdown in the amount of $356 per

week. (Def.’s SMF      ¶   29). The amount that Plaintiff made in weekly unemployment benefits

dctring the December 2015 winter shutdown was scLpposedly “close’ to what he actually earned

in net pay while working full-time for” Defendant. (Def.’s SMf        ¶ 31).
        In January 2016, after the December 2015 winter shutdown ended, Plaintiff returned to

work for Defendant. (Def’s SMF         ¶   33). It is undisputed that Plaintiffs performance declined

upon his return in January 2016, and that he “might have been a little disgruntled” during that time.

(Def.’s SMF ¶J 35—36; Pl.’s SMF     ¶J 48—49 (Plaintiff stating same)).   for example, on January 15,

2016, Plaintiff only produced twelve machine components in eight hours even though he was

supposed to produce eighty. (Def.’s SMf ¶ 35). Another example of Plaintiffs underperformance

occurred on January 18, 2016, when Plaintiff only produced four machine components over three

hours despite being required to produce thirty. (Id.).

        On January 19, 2016, an employee of Defendant, Atige Saby Miller, complained that

Plaintiff was singing loudly and being disruptive. (Def.’s SMF ¶ 37). Though Plaintiff denies that

he was being loud, Miller described Plaintiffs singing as “yelling” and intentionally disruptive.



                                                    n
    (Def.’s SMF    ¶J 37—38;    Pl.’s SMF    ¶ 54).    Regardless of the facts concerning Miller’s complaint, it

    is uncontested that Richard Heldrnann approached Plaintiff to address his allegedly disruptive

    behavior and that, during the discussion, Plaintiff stated “that he would make more money being

    on unemployment.” (Def’s SMF               ¶J   41—44; Pl.’s SMf      ¶   54—56 (Plaintiff admitting same)).

    Richard Heldmann subsequently called his father to discuss the situation. (Def.’s SMf                        ¶   45).

    Anton Heldmann decided to tenriinate Plaintiffs employment, and Richard Heldmann conveyed

    that decision to Plaintiff. (Def.’s SMF           ¶f 45—47).   According to Defendant, Anton Heldrnann’s

    decision was based on several factors, including Plaintiffs declining performance, alleged

    disruptions, and “seeming lack of desire to work for” Defendant. (Def.’s SMF                  ¶J 46).
            Plaintiff alleges that he was discriminated against by Defendant when he was temporarily

    laid off in December 201 5 and when his employment was terminated in January 2016. (P1. ‘s SMf

¶JJ    4—5; see also ECF No. 41-I at 11 (construing Plaintiffs allegations to relate to both his

temporary layoff in December 2015 and his termination in January 2016); ECF No. 44-I at 14—15

(same)). To support his claims, Plaintiff alleges that Anton Heldrnann “made comments about the

superiority of non-American workers and the poor quality of American workers.” (Pl.’s SMF                              ¶
2). Plaintiff also alleges that white Eastern European employees were paid more than him and

received preferential treatment, such as working over the December 2015 winter shutdown when

Plaintiff was not permitted to. (See Pl.’s SMf ¶J 20, 41, 43,              45)2
                                                                                   Defendant denies these claims.

(ECF No. 50-3        ¶J 20, 41, 43, 45).
           Accordingly, on December 23, 2016, Plaintiff brought this action against Defendant,

asserting the following causes of action: (1) race-based discriminatory wrongful discharge in


2
     Plaintiff also draws attention to the fact that Miller referred to Plaintiff as the Black Man” at some point in her
     deposition testimony. (P1’s SMF ¶ 7). This does not seem relevant to Plaintiff’s discriminatory discharge claims,
     as it occurred years after Plaintiffs termination and, more importantly, Plaintiff concedes that the decision to
     terminate his employment was solely that of Anton Heldmann. (P1’s SMF 59).

                                                            4
violation of Title VII of the Civil Rights Act, 42 U.S.C.      § 2000e, et seq. (“Title VII”) (“Count
One”); (2) race-based discriminatory discharge in violation of the New Jersey Law Against

Discrimination, N.J.S.A. 10:5—1 et seq. (“NJLAD”)         (“Count Two”); (3) race-based discriminatory
discharge in violation of 42 u.s.c.     § 1981   (“   1981”) (“Count Three”); and (4) violation of the

Equal Protection Clause of the Fourteenth Amendment of the United States Constitution (“the

Equal Protection Clause”) (“Count Four”). (ECF No. I (“Cornpl.”)           JJ 18—39). Defendant now
moves for summary judgment.

                                  II.       LEGAL STANDARD

        Summary judgment is appropriate when, drawing all reasonable inferences in the non

movant’s favor, there exists “no genuine dispute as to any material fact” and the movant is entitled

to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986). “{T]he moving party must show that the non-moving party has failed to

establish one or more essential elements of its case on which the non-moving party has the burden

of proof at trial.” McCabe v. Ernst & Young, LLP, 494 F.3d 418, 424 (3d Cir. 2007) (citing Celotex

Coip. v. C’atrett, 477 U.S. 317, 322—23 (1986)).

       The Court must consider all facts and their reasonable inferences in the light most favorable

to the non-moving party. See Pa. Coal Ass ‘n v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995). If a

reasonable juror could return a verdict for the non-moving party regarding material disputed

factual issues, summary judgment is not appropriate. See Anderson, 477 U.S. at 249 (“[A]t

the summary judgment stage the judge’s function is not himself to weigh the evidence and

detennine the truth of the matter but to determine whether there is a    genuine issue for trial.”).




                                                      5
                                               III.     ANALYSIS

A. Failure to Exhaust Administrative Remedies

          As an initial matter, Plaintiff voluntarily dismisses Count Four, as both parties correctly

point out that a claim under the Equal Protection Clause can oniy be brought against a state actor,

which Defendant is      not.   (ECf No. 41-1 at 16; ECF No. 44-1 at 20). Accordingly. Defendant’s

Motion is granted as to Count Four.

          The Court shall also grant Defendant’s Motion as to Plaintiffs remaining causes of action

in part because Plaintiff failed to exhaust his administrative remedies as to the claims brought

under Title VII and NJLAD. To bring claims for race-based discrimination under Title VII and/or

NJLAD, said claims must “fall fairly within the scope of the prior EEOC complaint, or the

investigation arising therefrom.” Mandel v. M&O Packaging Corp., 706 F.3d 157, 163 (3d Cir.

2013) (internal quotations and citations omitted); Anjetino v. iVY. Times Co., 200 F.3d 73, 95 (3d

Cir. 1999) (applying this standard to NJLAD claim and stating that “[t]his result is suggested by

the similarities between the procedural requirements of Title VII and NJ LAD, and the work-

sharing agreements between the two agencies, pursuant to which the [New Jersey Division on

Civil Rights] deferred handling of the NJLAD claims to the EEOC.”). In this case, Plaintiff filed

an EEOC charge for national origin-based discrimination, not race-based discrimination. (Def.’s

SMF   ¶   I). Therefore, Plaintiffs race-based discrimination claims under Title VII and NJ LAD are

barred as they do not sufficiently relate back to the national origin-based discrimination charge

filed with the EEOC.3 Kartpidis v. ACE Gaming LLC, No. 09-3321, 2010 WL 2521209, at *5


 In his opposition brief Plaintiff attempts to construe his claims as relating not only to race-based discrimination,
 but also to national origin-based discrimination. Specifically, Plaintiff claims that he was discriminated against
 because he is an American and that Eastern European workers allegedly received better treatment. (ECF No. 44-1
 at 5). Even if the Court was to entertain this argument. it would nevertheless fail “because being American does
 not fall within the definition of national oricin.’ which is deterniined by looking only to [a person’sl ancestry.”
 English i’. Mis vs hit! Banking Svs., Inc.. No. t)5-2540, 2t)05 WI. I 703199. at *5 (D.N.J. July 20. 2005) (citations
 omitted).

                                                         6
(D.N.J. June 9, 2010) (“Where an underlying administrative charge fails to allege claims asserted

in a subsequently filed federal complaint, those claims are barred.”) (citing Webb v. CTh: of Phi/a..

562 f.3d 256, 262—63 (3d Cir. 2009)).

B. McDonnell Douglas

        Even if the Court were to assume argztendo that Plaintiffs claims were sufficiently related

to the EEOC investigation such that he was allowed to bring his current causes of action for race-

based discrimination, said claims would nevertheless fail to meet the standard articulated by the

United States Supreme Court in McDonne// Douglas Corp. v. Green. 411 U.S. 792, 802—05 (1973)

(“the McDonnell Dottglas test”). The McDonnell Douglas test applies to discrimination claims

arising under Title VII, NJLAD, and   § 1981. See Davis v. City oJNewark, 285 F. App’x 899, 903
(3d Cir. 2008); Chandler v. Univ. of Pa., 567 F. App’x 129, 130 (3d Cir. 2014) (“Claims brought

under 42 U.S.C.   § 1981 are generally evaluated according to the burden-shifting framework
articulated in [the McDonne/I Doug/as test”].).

       Pursuant to this test, a plaintiff bears the initial burden of establishing a prima fade case

of unlawful discrimination. McDonnell Douglas, 411 U.S. at 802. If the plaintiff succeeds in

establishing aprimafacie case, the burden then shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for the plaintiffs termination. Id. If the defendant is able to articulate

such a reason, the plaintiff must then show that the proffered reason was a pretext for a

discriminatory decision in order to survive summary judgment. Id. at 804—05. A plaintiff seeking

to avoid summary judgment at the pretext stage must offer sufficient evidence that would “allow

a factfinder reasonably to infer that each of the employer’s proffered non-discriminatory reasons.

  was either a post hoc fabrication or otherwise did not actually motivate the employment action




                                                  7
 (that is, the proffered reason is a pretext).” fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)

 (citations and emphasis omitted).

        To establish apriniafacie case of race discrimination (i.e., discriminatory discharge) under

Title VII, NJLAD, and/or   § 1981, Plaintiff must allege: (1) that he is in a protected class; (2) that
he is qualified for the position held; (3) that he suffered an adverse employment action: and (4)

either that the employer sought similarly qualified persons who are not members of his protected

class or that the circumstances surrounding the adverse employment action support an inference

of discrimination. See, e.g., Sara/to v. US. Postal Sen., 352 f.3d 789, 797 (3d Cir. 2003)

(citations omitted); Hatcher v. Family Dollar Store, Inc., No. 08-1444, 2010 WL 1257736, at *11

(D.N.J. Mar. 26, 2010) (citations omitted); Embiy v. Fleckenstein, No. 95-5897, 1996 WL 672262,

at *7 (E.D. Pa. Nov. 20, 1996) (citing Tex. Dep     ‘1   of Cnzti’. Affixirs v. Burdine, 450 U.S. 248, 243—

54 (1983)), aff’d, 149 F. 3d 1164 (3d Cir. 1998) (Table Decision); Victor v. State, 203 N.J. 383,

409 (2010).     Here, Plaintiff has sufficiently alleged a prima fixcie claim for race-based

discrimination because he: (1) is African American. which is a protected class; (2) was qualified

to work for Defendant; and (3) was terminated under an inference of racial discrimination, which

Plaintiff claims is shown by comparable white employees allegedly earning more money and

receiving better treatment than Plaintiff, such as being able to work during the December 2015

winter shutdown. (See Pl.’s SMF      ¶JJ 4—5, 20, 41, 43, 45).
       It is equally clear to the Court that Defendant has proffered a legitimate business reason

for Plaintiffs temporary layoff and actual termination. To the extent that Plaintiffs allegations

are related to his temporary layoff in December 2015, Defendant claims that said layoff was done

for Plaintiffs benefit so that he can collect unemployment during the winter shutdown, and that

the temporary layoff and opportunity to collect unemployment applied equally to all employees



                                                   $
 who were not eligible for vacation time. (ECF No. 41-1 at 11). Once Plaintiff returned to work

 in January 2016 following the December 2015 winter shutdown, his employment was terminated

because, according to Defendant, Plaintiff failed to meet his responsibilities, was disruptive to

other employees, and expressed an overall lack of interest in working for Defendant. (Def.’s SMF

¶ 46).   Plaintiff even concedes: (I) that Defendant was entitled to terminate his employment if he

failed to perform his responsibilities; (2) that “he might have been disgruntled” when he returned

to work after the December 2015 winter shutdown; and (3) that he stated during his discussion

with Richard Heldrnann that he would make the same amount of money in unemployment benefits

that he made while he was working for Defendant. (Pl.’s SMF        ¶ 21, 48—49,   54—56; see also ECF

No. 44-1 at 17 (“Plaintiff testified, and he is correct, that if his work was not satisfactory, he would

be terminated.”)).

         As to the final part of the McDonnell Douglas test, upon reviewing the record taken as a

whole, the Court finds that Plaintiff has not presented sufficient evidence to rebut Defendant’s

proffered legitimate non-discriminatory reason for Plaintiff’s termination. Though Plaintiff relies

on his own deposition testimony and affidavits to support his claims, he does not offer any

evidence or specific facts to corroborate his accusations.        For example, Plaintiff alleges that

comparable white employees were paid more than him, but Plaintiff does not offer the names of

any specific employees who were paid more or any specific amount that other employees were

paid. (See generally Pl.’s SMF; ECF No. 44-1). Additionally, Plaintiffs allegation that white

employees were allowed to work during the December 2015 winter shutdown is based on two

vehicles that he saw parked outside of Defendant’s facility in December 2015, but Plaintiff could

not confirmn that anyone was working because he did     not go   inside the facility. (ECE No. 41-7 at

222:11—24:8). Outside of these unsupported allegations and his termination, Plaintiff does not



                                                  9
 point to any adverse conduct that Anton Heldrnann took against Plaintiff. (See generally Pl.’s

 SMF; see also Def.’s SMF   ¶ 5 (citing Plaintiffs Complaint, which states that the layoff was “the
 only adverse employment action that [Defendant] ha[d] taken again [Plaintiff] since 2011,” i.e.,

 when he began working) (emphasis added)).

        In summary, there is no evidence besides Plaintiffs own testimony which could support a

finding that Plaintiffs termination was motivated by racial discrimination. Therefore, the Court

finds that Counts One, Two, and Three lack the evidentiary support in the record to survive the

summary judgment stage. See Thomas v. Del. Stctte Univ., 626 F. App’x 384, 389 n.6 (3d Cir.

2015) (stating that “unsupported deposition testimony, which is contradicted by the record, is

insufficient to defeat summary judgment”); Joseph v. NJ Transit Rail Operations, Inc., No. 12-

1600, 2013 WL 5676690, at *12 (D.N.J. Oct. 17, 2013) (granting summaty judgment in favor of

the defendant after finding that “[n]othing in the record suggests that [the employer’s] decision to

terminate Plaintiffs employment was based on race.”), aff’d, 586 F. App’x 890 (3d Cir. 2014).

Accordingly, the Court shall grant Defendant’s Motion as to all of Plaintiffs catises of action.

                                     IV.     CONCLUSION

       For the aforementioned reasons, the Court hereby grants Defendant’s Motion and enters

judgment in favor of Defendant and against Plaintiff. An appropriate Order follows this Opinion.



Dated: May
             ‘-‘‘I
             ), 2019.


                                                                      United States District Court




                                                10
